Opinion issued February 27, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00137-CV
                            ———————————
                IN RE MICHAEL WAYNE BARNES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On February 12, 2014, the relator, Michael Wayne Barnes, filed a petition

for writ of mandamus, seeking to compel the district clerk to provide relator with

the clerk’s record on indigence related to his appeal currently pending before this

Court.1

1
      The underlying case is Michael Wayne Barnes v. Harris County Assistant District
      Attorney Maritza Antu and Court Appointed Defense Counsel Mary C.A. Moore,
      No. 2013-21008, in the 234th District Court of Harris County Texas, the
      Honorable Wesley Ward presiding. Relator’s appeal pending before this Court is
         The Court has jurisdiction to issue writs of mandamus against a district court

judge or county court judge in our district or we may issue all writs necessary to

enforce our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West 2004). The

Court does not have jurisdiction to issue a writ of mandamus against a district clerk

unless it is necessary to enforce the Court’s jurisdiction. See id.; In re Washington,

7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). We

do not find that a writ of mandamus is necessary to enforce our jurisdiction in this

case.2

         Accordingly, we dismiss the petition for writ of mandamus for want of

jurisdiction.

                                        PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




         Michael Wayne Barnes v. Harris County Assistant District Attorney Maritza Antu
         and Court Appointed Defense Counsel Mary C.A. Moore, No. 01-13-00826-CV.
2
         We note that in a response to a letter filed by relator in his appeal, the Clerk of this
         Court sent relator a copy of the clerk’s record of indigence on February 12, 2014.
                                                2